123 Mich. App. 454 (1983)
332 N.W.2d 571
KRANSZ
v.
MEREDITH
Docket No. 55749.
Michigan Court of Appeals.
Decided February 24, 1983.
Church, Wyble, Kritselis, Anderson & Robinson, P.C. by Thomas H. Hay), for plaintiffs.
*456 Fraser, Trebilcock, Davis & Foster, P.C. (by C. Mark Hoover and Gary C. Rogers), for Detroit Automobile Inter-Insurance Exchange.
Before: D.E. HOLBROOK, JR., P.J., and J.H. GILLIS and C.J. HOEHN,[*] JJ.
PER CURIAM.
Plaintiffs appeal as of right from the trial court's order granting accelerated judgment to defendant Detroit Automobile Inter-Insurance Exchange (DAIIE).
Vida Kransz was injured in an automobile accident on September 6, 1976. On October 4, 1976, she submitted a written claim for personal injury protection benefits to her insurer, DAIIE. Thereafter, DAIIE made payments on the claim, the last payment occurring on March 17, 1977.
On April 27, 1978, Vida Kransz submitted additional medical bills to defendant DAIIE for payment. DAIIE formally refused payment of the bills on April 11, 1979. On September 4, 1979, Vida Kransz and her husband, Robert Kransz, instituted this action against DAIIE and the other driver involved in the accident. Plaintiffs' answers to DAIIE's interrogatories state that Vida Kransz continues to receive medical treatment as a result of the accident.
The trial court, relying on Dozier v State Farm Mutual Automobile Ins Co, 95 Mich App 121; 290 NW2d 408 (1980), lv den 409 Mich 911 (1980), and Davis v Farmers Ins Group, 86 Mich App 45; 272 NW2d 334 (1978), lv den 406 Mich 868 (1979), granted accelerated judgment against the plaintiffs on the motion of defendant DAIIE. The court ruled that MCL 500.3145(1); MSA 24.13145(1) created a one-year period of limitation which, by the giving *457 of notice, could be extended for an additional one year. The court held that, in the instant case, plaintiffs were required to commence the suit not later than September 6, 1978, plaintiffs being entitled to the additional one-year period of time. The court concluded that, since the complaint was not filed until September 4, 1979, the claim against defendant DAIIE was barred.
The question on appeal is whether the trial court correctly interpreted § 3145(1) and correctly applied that statute to the facts of the instant case.
MCL 500.3145(1); MSA 24.13145(1) provides in pertinent part:
"An action for recovery of personal protection insurance benefits payable under this chapter for accidental bodily injury may not be commenced later than 1 year after the date of the accident causing the injury unless written notice of injury as provided herein has been given to the insurer within 1 year after the accident or unless the insurer has previously made a payment of personal protection insurance benefits for the injury. If the notice has been given or a payment has been made, the action may be commenced at any time within 1 year after the most recent allowable expense, work loss or survivor's loss has been incurred. However, the claimant may not recover benefits for any portion of the loss incurred more than 1 year before the date on which the action was commenced."
This Court in Dozier, supra, p 126, stated that "it is clear beyond peradventure that this section is a one-year statute of limitations, with a provision enabling claimants to extend the period for recovery of personal protection insurance benefits up to one additional year by giving notice". The rule in Dozier would require that the suit be brought, at the latest, within two years after the *458 accident occurs. This interpretation finds no support in the statute and has been rejected by recent panels of this Court. We agree with the following interpretation stated in Allstate Ins Co v Frankenmuth Mutual Ins Co, 111 Mich App 617, 621; 314 NW2d 711 (1981):
"Extending the period of recovery up to one additional year by giving notice cannot be construed as extending the period for one contiguous year after giving notice. The language of the statute is clear and unambiguous. If notice has been given, an action may be commenced at any time within one year of the most recent allowable expense. However, that action cannot be used to recover for all previous expenses, rather it can be used to recover only those expenses incurred within one year prior to the commencement of the action."
We must now determine when the permissible period of recovery begins to run. Under the plain language of the statute, recovery is limited to the expenses incurred within one year prior to the date suit was commenced. The statute makes no provision for tolling the period of limitation during the time while the insurer assesses the claim and makes a determination of its liability. As a result, the statute could reward insurance companies which do not act promptly on claims submitted to them.
In response to the problem, this Court in Richards v American Fellowship Mutual Ins Co, 84 Mich App 629; 270 NW2d 670 (1978), lv den 406 Mich 862 (1979), held that the period of limitation is tolled from the date a claimant gives notice of loss until the date on which the insurance company formally denies liability.
The Court-imposed tolling period in Richards finds no support in the statute. Section 3145(1) is *459 clear and unambiguous and is not subject to interpretation by the Court. We are in agreement with the more recent decisions from panels of this Court which have rejected the Richards analysis in favor of a literal reading of § 3145(1). Aldrich v Auto-Owners Ins Co, 106 Mich App 83; 307 NW2d 736 (1981); Allstate Ins Co v Frankenmuth Mutual Ins Co, supra; English v The Home Ins Co, 112 Mich App 468; 316 NW2d 463 (1982). See, also, Wolar v State Farm Mutual Automobile Ins Co, 111 Mich App 152; 314 NW2d 460 (1981).
The Supreme Court's recent decision in Ford Motor Co v Lumbermens Mutual Casualty Co, 413 Mich 22; 319 NW2d 320 (1982), does not alter our analysis of this issue. In Ford Motor Co, the Court interpreted a statutory standard form fire insurance policy which required that an action to recover benefits be commenced within 12 months following the inception of the loss. See MCL 500.2832; MSA 24.12832. As required by the statute, the insurance policy also contained proof-of-loss and payment clauses. The proof-of-loss provision required the claimant to submit a written proof of loss within 60 days after the loss occurred. The payment clause provided that the benefits for which the insurance company was liable were payable 60 days after the proof of loss was received by the company.
The Court found an inconsistency between the proof-of-loss and payment provisions and the limitations clause. Relying on The Tom Thomas Organization, Inc v Reliance Ins Co, 396 Mich 588; 242 NW2d 396 (1976), the Court reconciled the inconsistency by permitting the 12-month limitation period to be tolled in order to allow the insured one full year in which to institute suit.
We believe Ford Motor Co is clearly distinguishable *460 from the instant case. First, that case involved an interpretation of a standard form fire insurance policy rather than a provision of the automobile no-fault insurance law. Second, the period of limitation provision at issue in Ford Motor Co imposed an absolute bar on the commencement of suit more than 12 months following the loss. In contrast, § 3145(1) provides that upon the giving of timely notice, an action for PIP benefits may be commenced anytime within one year after the most recent allowable expense is incurred, but recovery is limited to losses incurred within one year immediately prior to commencement of the suit. Finally, and most importantly, the tolling provision in Ford Motor Co was based on a perceived inconsistency between the limitation provision and other provisions of the standard form policy which acted to shorten the 12-month period of limitation. The automobile no-fault insurance act contains no comparable provisions which would impair the insured's legal ability to file suit for benefits under § 3145(1). Cf. MCL 500.3142; MSA 24.13142.
In accord with Aldrich v Auto-Owners Ins Co, supra; Allstate Ins Co v Frankenmuth Mutual Ins Co, supra, and English v The Home Ins Co, supra, we hold that, where the insurance company is notified within one year of the claim, the claimant may bring an action for recovery of benefits at any time within one year after the most recent allowable expense was incurred but may not collect benefits for any expenses incurred more than one year prior to the date that suit was commenced.
Accordingly, the trial court erred in granting the entire relief requested by DAIIE in its motion for accelerated judgment. By notifying DAIIE of the accident, plaintiffs became eligible to file suit *461 later than one year after the accident. Section 3145(1) bars plaintiffs from recovering personal injury protection benefits for expenses incurred more than one year prior to commencement of the suit on September 4, 1979. Thus, accelerated judgment should have been granted only with respect to those expenses incurred prior to September 4, 1978.
Affirmed in part; reversed in part. No costs.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.